Citation Nr: 0326968	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hearing loss 

2.  Entitlement to an increased rating for flat feet.

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On July 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Begin a new claims folder:  Remove 
the VAMC records; and the service 
department records received January 2003; 
from claims folder number one, and  
insert them into claims folder number 
two.  

2.  Ensure the following is complete:  
Contact the appropriate State or Federal 
agency and obtain verification of the 
veteran's periods of active duty with the 
Air Force of August-November 1969, and 
December 1971 to November 1972.  (Keep in 
mind that the DD 214 appears to be wrong 
as to the date of entry into active 
service.)  These records should include 
records relating to the grant of a 
hardship discharge from the Air Force in 
November 1972.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.



3.  Ensure the following is complete:  
The veteran allegedly received in-patient 
treatment in service for a head injury 
sometime between October 1, 1972 and 
November 15, 1972 at the George USAF 
Hospital at the George AFB in 
Victorville, California.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request all available clinical records of 
this treatment.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

The veteran allegedly received 
psychiatric treatment in service from 
Captain Arthur P. Moser, Chief of the 
Mental Health Services at the George AFB 
Hospital in Victorville, California 
between May and October of 1972.  Contact 
the National Personnel Records Center 
(NPRC), or any other appropriate agency, 
and request all available records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.
Contact the Arkansas Air National Guard 
or other appropriate agency and obtain 
verification of the veteran's periods of 
active duty, ACDUTRA and INACDUTRA with 
the Arkansas Air National Guard between 
June 19, 1969 and January 4, 1972.  

Please be aware that the AR ANG 
transferred the veteran from the Air 
National Guard to the Air Force Reserve 
on January 4, 1972, and thus the 
veteran's ANG medical and/or personnel 
records may have wound up with the Air 
Force Reserve.



Useful addresses:
	George USAF Hospital
	George Air Force Base
	Victorville, California 92392

Arkansas Military Department
	Office of the Adjutant General
	Arkansas Air National Guard
	189th CAMRON
	P.O. Box 1211
	Jacksonville, AR 72076

4.  Obtain records from the Social 
Security Administration: all records 
listed on the List of Exhibits associated 
with the May 1997 ALJ decision that 
granted disability benefits, as well as 
all medical records associated with any 
subsequent decision to continue benefits.

5.  The record indicates that the veteran 
received pertinent treatment from the 
private providers listed below.  Make 
arrangements to obtain all treatment 
records.
	D. Kenneth Counts, Ph.D.
	7520 Hwy 107
	Sherwood, AR 72120
For the period from 1994 to the present.



	B. A., Inc.
	Christian Counseling Center, Inc.
	2909 Kavanaugh Blvd.
	Little Rock, Arkansas 72205
To include group counseling records and individual 
counseling records from Thomas "Mac" Smith from 
June 1994 to the present.

	Gilbert C. Evans, M.D.
	1518 North Main Street
	North Little Rock, AR 72114
For all medical records dated from 1999 to the 
present.

6.  Ask the veteran to provide 
information concerning the car accident 
in which he injured his neck in June 
1970, including where he received medical 
treatment and all details concerning any 
associated legal action, to include how 
to contact his attorney at the time, Pete 
Wiggins (Pyramid Life Bldg, Little Rock).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





